270 S.W.3d 919 (2008)
STATE of Missouri, Respondent,
v.
Kashmir NEWELL, Appellant.
No. ED 90527.
Missouri Court of Appeals, Eastern District, Division One.
November 25, 2008.
Irence C. Karns, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Defendant Kashmir Newell appeals the judgment of conviction for first degree statutory sodomy on the grounds that the trial court erred in admitting the testimony of an investigating police officer, a detective, and a social worker regarding out-of-court statements made to them by the thirteen-year-old victim. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment of conviction pursuant to Rule 84.16(b).